Title: Tobias Lear to John Henry Livingston, 24 December 1789
From: Lear, Tobias
To: Livingston, John Henry


          
            Sir,
            New York Decr 24th 1789
          
          The President of the United States observing in the Public Papers that a sermon was to be delivered at the Dutch Church in this City for the benefit of a charity school belonging thereto, and not having an opportunity of contributing toward it at that time, he has now directed me to send you the enclosed sum of ten Dollars to be applied to that purpose. With very great respect I am Sir Yr most Obedt Servt
          
            Tobias Lear
            S.P.U.S.
          
        